Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Status of Claims 
This office action is responsive to the amendment filed on 6/27/2022. As directed by amendment claim 8 has been canceled. Thus, claims 1-7 and 9-20 remain pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Zarychta (US-6411843-B1; hereinafter known as “Zarychta”), in view of Censi et
Al. (Effect of high-pass filtering on ECG signal on the analysis of patients prone to
atrial fibrillation; hereinafter known as “Censi”) in view of Hart et al. (US20130310699A1;
hereinafter known as “Hart”) in view of Derkx et al. (US20180235503A1; hereinafter
known as “Derkx 503”).
	Regarding claim 14, Zarychta teaches a controller for generating a filtered EMG signal in an EMG measurement system, wherein the controller is adapted to: 
obtain a combined signal (See Zarychta Fig. 1 (system),14 (controller) Fig.2 (amp obtain signal)), wherein the combined signal comprises an ECG signal and an EMG signal (See Zarychta col. 7 lines 23-45 and Fig. 2 17,17’); 
apply a first high pass filter to the combined signal (See Zarychta Fig. 2:26); 
generate an ECG model signal based on the high pass filtered combined signal (See Zarychta Figure 6B:76 and see col. 11 lines 18-49); 
generate a first EMG signal based on at least one of the high pass filtered combined signal and the ECG model signal (See Zarychta Figure 2:34 output from the EMG separating circuit and see col. 11 lines 18-49 and col. 12 lines 1-8), wherein the generating of the first EMG signal comprises generating a partially filtered EMG signal (See Zarychta Figure 2: 34 output from the EMG separating circuit) by subtracting the ECG model signal from the high pass filtered combined signal (See Zarychta col. 11 lines 29-34, logic gate 92, ECG model signal Figure 6B:76 and Figure 2 part 26 which is from moving average circuit 36); 	apply a second high pass filter (See Zarychta Figure 7: 58 labeled first high pass filter) to the first EMG signal to generate a second EMG signal  (See Zarychta Fig.7: output of 58) and to the ECG model signal to generate a second ECG model signal (See Zarychta Fig. 6B: 82 and 98); and 
generate the filtered EMG signal based on the second EMG signal (See Zarychta Fig.7
output of 56) and the second ECG model by way of a gating technique (See Zarychta Fig. 4
(output of 56) Fig. 6B:82 and 98 gating technique by 56); 
Zarychta is silent to applying a second- high pass filter to the ECG model signal, and generate a clinical EMG parameter. Censi teaches applying a second-high pass filter the ECG model signal (See Censi Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Zarychta with application of a second-high pass filter to the ECG model signal to generate a second ECG model signal like taught by Censi to provide Zarychta’s controller the ability suppress low- frequency baseline wander in Zarychta’s signal (See Censi page 428 first full paragraph)	 Zarychta in view of Censi is silent to generate a clinical EMG parameter. Hart teaches
generating a clinical parameter (See Hart [0067]-[0068], NRD determined after digital filtering). It would have been obvious to one of ordinary skill in the art before the effective filing date off the present application to provide Zarychta in view of Censi with the generation of a clinal parameter like taught by Hart by providing Zarychta’s controller with an objective parameter which would improve monitoring and diagnosis of breathing conditions of a patient with respiratory illness using Zarychta’s method (See Hart [0067]).
Regarding Claim 15, Zarychta modified by Censi teaches an EMG measurement system
comprising: a controller (See Zarychta Figure 1 (system), 14 (controller)) as claimed in claim 14; 
an EMG electrode adapted to measure the combined signal (See Zarychta Figure 1 and 12a/12b and 16a/16b); and 
a signal output device for outputting the filtered EMG signal (See Zarychta Fig.2 32 and 36 output filtered EMG signals).
Regarding claim 16, Hart further teaches wherein the clinical parameter comprises a
respiratory function metric (See Hart [0066-0067]).
Regarding claim 17, Hart further teaches the clinical parameter comprises neural
respirator drive (NRD) (See Hart [0066-0067]).
	Regarding claim 18, Hart further teaches wherein the clinical parameter comprises a
respiratory function metric (See Hart [0066-0067]).
Regarding claim 19, Hart further teaches to wherein the clinical parameter comprises
neural respirator drive (NRD)(See Hart [0066-0067]).
	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zarychta,
in view of Censi in view of Hart in view Drake et al. (“Elimination of electrocardiogram
contamination from electromyogram signals: An evaluation of currently used removal
techniques”; hereinafter known as “Drake”).
	Regarding claim 20, Zarychta teaches a controller (See Figure 2 and col. 17 lines 24-
27) for generating a filtered EMG signal (See Zarychta col. 2 lines 22-46) in an EMG
measurement system, wherein the controller is adapted to: 
	obtain a combined signal (See Zarychta Fig. 2 17,17’), wherein the combined signal comprises an ECG signal and an EMG signal (See Zarychta col. 7 lines 23-45, Fig. 2 17,17’); 	apply a first high pass filter to the combined signal (See Zarychta Fig. 2: 26); generate an ECG model signal based on the high
pass filtered combined signal (See Zarychta Fig. 6B: 76 and see col. 11 lines 18-49); 	generate a first EMG signal based on at least one of the high pass filtered combined signal and the ECG model signal (See Zarychta Fig 2: 34 output from EMG separating circuit and see col. 11 lines 18-49 and col.12 lines 1-8); 	apply a high pass filter(See Zarychta Fig 7:58 labeled first high pass filter) to the first EMG signal to generate a second EMG signal (See Zarychta Fig 7: output of
58) and to the ECG model signal to generate a second ECG model signal (See Zarychta Fig.
6B: 82 and 98 (referred to as first and second slow signals/second ECG models filtered using
low pass filter); and 	generate the filtered EMG signal based on the second EMG signal (See
Zarychta Fig.7 output of 56) and the second ECG model by way of a gating technique (See
Zarychta column 11 lines 17-37 Fig. 6B: 82 and 98, gating technique by 56 the second switch
and 92 the logic gate), generating a continuous filtered EMG signal (See Zaychta Figure 3,
EMG signal 34 filtered) by interpolating value in gated region (See Zarychta col 11 lines 18-
37, gating technique by 56 the second switch and 92 the logic gate) based on the estimated
signal levels (See Zarychta 6C which depicts model diaphragm EMG signal).
	Zarychta is silent to applying a second-high pass filter, and instead uses a low pass filter, to generate a clinical EMG parameter, generating the continuous RMS, wherein the generating of the continuous RMS of the filtered EMG signal comprises estimating signal level of non-gated region close to a gate boundary, and computing the RMS of the EMG.
	Censi teaches applying a second-high pass filter (See Censi Figure 1.) It would have
been obvious to one of ordinary skill in the art before the effective filing date of the claimed
invention to provide Zarychta with application of a second-high pass filter to like that taught by
Censi to improve Zarychta’s controller by providing the ability to suppress low-frequency baseline wander corrupting Zarychta’s signal. (See Censi page 428, first full paragraph).
	Zarychta in view of Censi is silent to generate a clinical EMG parameter, with generating
the continuous RMS, wherein the generating of the continuous RMS of the filtered EMG signal
comprises estimating signal level of non-gated region close to a gate boundary, and computing
the RMS of the EMG. Hart teaches generating a clinical parameter (See Hart [0067]-[0068],
NRD determined after digital filtering). It would have been obvious to one of ordinary skill in the
art before the effective filing date of the present application to provide Zarychta in view of Censi with the generation of a clinal parameter like that taught by Hart to improve Zarychta’s controller by providing an objective parameter which would improve monitoring and diagnosis of breathing conditions of a patient with respiratory illness using Zarychta’s method (See Hart [0067]).
	Zarychta in view of Censi in view of Hart is silent to with generating the continuous
RMS, wherein the generating of the continuous RMS of the filtered EMG signal comprises
estimating signal level of non-gated region close to a gate boundary, and computing the RMS of
the EMG. Drake teaches generating of the continuous RMS (See Drake section 2.5 “RMSE of
cleaned signals” equivalent to filtered EMG signals), wherein the generating of the continuous
RMS of the filtered EMG signal comprises estimating signal level of non-gated region close to a
gate boundary (See Drake section 2.4.1 “an amplitude gating template consisting of zeroes
was created for the same length as the subtraction template” boundaries and estimating signal
level can be performed using an amplitude template), and computing the RMS of the EMG
signal (See Drake section 2.5 “RMSE of cleaned signals” equivalent to filtered EMG signals). It
would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Zarychta in view of Censi in view of Hart with generating the continuous RMS, wherein the generating of the continuous RMS of the filtered EMG signal comprises estimating signal level of non-gated region close to a gate boundary, and computing the RMS of the EMG like that taught by Drake to improve Zarychta’s controller by generating the RMS and using a gate boundary providing a method for decontaminating Zarychta’s signals by suppressing frequencies outside of interest therefore improving diagnosis of breathing conditions of a patient (See Drake section 2.4.1 and 2.5).
Allowable Subject Matter
Claims 1-7 and 9-13 are allowed. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, none of the prior art of record teaches or fairly suggests a method for generating a filtered EMG signal the method comprising: computing a binary gating signal based on the RMS of the ECG model signal; and gating the second EMG signal using the binary gating signal. Claims 2-7 and 9-13 are allowable at least for their dependency on claim 1. 
Response to Arguments 
Applicant’s argument filed June 27, 2022 with respect to rejection of claims 1-7 and 9-13 under 35 U.S.C. 103 specifically regarding the argument Zhang in view of Censi in view of Hart in view of Derkx does not teach “computing a binary gating signal based on the RMS of the ECG model signal; and gating the second EMG signal using the binary gating signal,” has been fully considered and is persuasive. The rejection has been withdrawn and claims 1-7, 9-13 have been disclosed as allowable subject matter. 
Applicant’s argument filed June 27, 2022 with respect to rejection of claims 14-19 under 35 U.S.C. 103 specifically regarding the argument Zarychta in view of Censi in view of Hart in view of Derkx does not teach “subtracting the ECG model from a high pass filtered combined signal,” has been fully considered and is not persuasive. Zarychta teaches subtracting the ECG model signal (See Zarychta Figure 5B the ECG model signal which is depicted in Figure 5A is subtracted, also see the process of subtraction in Col. 11, lines 29-34), from a high pass filtered combined signal (See Zarychta Figure 2 part 26 contains both the EMG and ECG model signal), thus process of subtraction occurs after an original high pass filter is performed on the raw combined signal. 
	Applicant’s argument filed June 27, 2022 with respect to rejection of claim 20 under 35 U.S.C. 103 specifically regarding the argument Zhang in view of Censi in view of Hart in view of Drake does not teach “interpolating values in a gated region of the filtered EMG signal based on the estimated signal level” has been fully considered and is not persuasive. Zhang teaches interpolating the values in a gated region of filtered EMG signal based on the estimated signal level (See Zarychta col 11 lines 18- 37, gating technique by 56 the second switch and 92 the logic gate and also see Figure 6C for the model diaphragm EMG signal, also see Col. 9 lines 49-66 the use of fast signal processor 46 and 48 second slow signal processor can affect the rate of sampling by increasing/decreasing sampling frequency to a higher sampling frequency, thus interpolating the signal). 
						Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791